Appeal from a judgment in favor of the plaintiff in an action to recover damages for negligence on the part of the defendant, the City of New York, in an accident in which plaintiff- came into contact with one of its trolley cars. Judgment affirmed, with costs. No opinion. Nolan, P. J., Carswell, Johnston and Sneed, JJ., concur; Wenzel, J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that, as a matter of law, the plaintiff was guilty of contributory negligence.